805 F.2d 393Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gene Carroll STRADER, Appellant,v.P.M. ROGERS, Joe Lofton, Bob Hicks, Unknown Deft., BoydBennett, Rae McNamara, John G. Patseavoras, Aaron Johnson,Harold W. Lilly, Unknown Deft., Nedville Jones, Hazel Keith,Unknown Defts, Appellees.
No. 86-6640.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1986.Decided Nov. 14, 1986.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Richard C. Erwin, District Judge.  (C/A No. 85-1011-G)
Gene Carroll Strader, appellant pro se.
Jacob Leonard Safron, Office of the Attorney General, for appellees.
M.D.N.C.
AFFIRMED.
Before WIDENER and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Strader v. Rogers, C/A No. 85-1011-G (M.D.N.C., June 17, 1986).


2
AFFIRMED.